EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF GREENLIGHT CAPITAL RE, LTD. This certification is provided pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and accompanies the quarterly report on Form10-Q (the “Form10-Q”) for the quarter ended September30, 2008, of Greenlight Capital Re, Ltd. (the “Issuer”). I, Leonard Goldberg, the Principal Executive Officer of the Issuer, certify that to the best of my knowledge: (i)the Form10-Q fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934 (15U.S.C. 78m(a) or 78o(d));and (ii)the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Dated: November
